Title: From James Madison to John Francis Mercer, 23 February 1802
From: Madison, James
To: Mercer, John Francis


Sir,
Department of State February 23d. 1802.
Having acknowledged by the return of the bearer the receipt of your letter of the 16th. instant, with the extract from Mr. Chase’s letter to you enclosed in it, I have now only to add that both of these documents will be forwarded to Mr. King, with an instruction to avail himself of their contents, in pressing to a just result, the negociation with the British Government, relating to the Maryland Bank Stock.
The difficulties, which, according to the last communication from Mr. King; had been started against closing an arrangement both on this subject, and on the controversy produced by the 6th. Article of the Treaty of 1794, were so sudden and so unsatisfactorily explained by the British Ministry, as to leave it doubtful what final turn may be given to the negociation. We are willing as yet to expect that it will be a favorable one. In any event, I trust it will be found that the claim of Maryland in this case, will have had its just share in the solicitude of the Executive of the United States, for every class of public interests confided to its superintendence. With sentiments of great esteem & consideration, I have the honor to remain, Sir Your most Obt. servant,
James Madison
 

   RC (MdAA: Blue Book 2). In a clerk’s hand, signed by JM.

